Citation Nr: 0023306	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  99-12 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to a higher initial evaluation for bilateral 
pes planus, currently rated as 30 percent disabling.

2.  Entitlement to a temporary total disability rating for a 
period of convalescence following right foot 
bunionectomy/osteotomy performed in September 1998.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1944 to May 
1946.

This appeal arises from rating decisions of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.  

The Board of Veterans' Appeals (BVA or Board) notes that, in 
April 1995, the veteran filed to reopen a claim for service 
connection for a right great toe disorder and an original 
claim for service connection for a left great toe disorder.  
In April 1997, the Board remanded the case for a medical 
opinion as to whether his toe disorders were related to the 
veteran's pes planus found in service.  After additional 
development, in a January 1998 rating decision, RO 
recharacterized the issues and granted service connection for 
bilateral pes planus and bilateral hallux valgus, assigning 
30 and 10 percent disability evaluations, respectively.  The 
veteran appealed the initial rating for pes planus and 
applied for entitlement to a temporary total rating (TTR) for 
treatment for a service-connected condition requiring 
convalescence under 38 C.F.R. § 4.30 (1999).  Subsequently, 
in a December 1998 rating decision, the RO denied the 
veteran's claims for increased evaluations and entitlement to 
a TTR. 

The veteran appeared at a Travel Board hearing before this 
Member of the Board in May 1999.

At an April 1999 VA examination, the examiner noted 
significant loss of range of motion of both ankles and opined 
that this loss was definitely related to the veteran's 
service-connected foot disorder, raising the issue of 
secondary service connection for the veteran's ankle 
disorders.  This issue is referred to the RO for appropriate 
action.   


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's foot disability is manifest by severe 
bilateral pes planus with pain on manipulation and use and 
without marked pronation, marked inward displacement or 
severe spasm of the tendo achillis on manipulation.

3.  The veteran is service-connected for bilateral pes 
planus.

4.  The veteran had outpatient surgery on his right toe on 
September 29, 1998.

5.  On October 22, 1998, almost one month following surgery, 
the veteran was reported as doing well, the K wire was 
removed, and he was to return for follow up in three weeks.

6.  It is reasonably probable that the veteran's surgery 
necessitated no more than one month of convalescence. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 
percent for bilateral pes planus have not been met.  38 
U.S.C.A. § 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 
4.1-4.14, 4.25, 4.26(a), 4.71a, Diagnostic Code 5276 (1999).

2.  Resolving reasonable doubt in the veteran's favor, the 
criteria for a temporary total disability evaluation for one 
month and no more for a period of convalescence following 
right foot bunionectomy/osteotomy in September 1998 have been 
met.  38 U.S.C.A. § 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 4.30 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for Bilateral Pes Planus

The veteran claims that his bilateral pes planus disability 
is more severe than currently evaluated.  Initially, the 
Board notes that the veteran is appealing the original 
assignment of a disability evaluation following an award of 
service connection, and, as such, the veteran's claim for a 
higher evaluation is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 2000); Shipwash v. Brown, 8 Vet. App. 218, 
224 (1995).  Moreover, an appeal from the initial assignment 
of a disability evaluation requires consideration of the 
entire time period involved and contemplates staged ratings 
where warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).

After examining the record, the Board also is satisfied that 
all relevant facts have been properly developed; thus, no 
further assistance to the veteran is required in order to 
comply with the duty to assist as mandated by 38 U.S.C.A. 
§ 5107(a).

The service medical records show that the veteran had normal 
feet at the time of his February 1944 induction examination 
and that he had third degree pes planus at the time of his 
May 1946 separation examination.

VA medical records show that the veteran was seen for 
elective surgery on the left great toe in October 1991.  An 
October 1991 X-ray of the veteran's left great toe indicates 
no bony abnormalities.  The post-operative diagnosis was 
onychocryptosis of the left hallux.  



Private outpatient treatment records and physician statements 
from October 1987 to July 1996 indicate the veteran was 
treated for diabetic foot disorders, mainly ingrown toenails.
 
At a June 1997 VA examination, the veteran reported that when 
he was working at a Navy ammunition dump a mortar shell broke 
loose and rolled onto his feet and struck both toes.  He 
related that no X-rays were taken, he soaked his feet in 
Epsom salts, was profiled for five to six weeks and that the 
toes of his shoes were cut out, but he was not hospitalized.  
The veteran claimed that he filed a claim after discharge, 
but received no compensation.  It was noted that in April 
1997, he had a left bunion osteotomy a VA hospital.  He 
related that he had worked for 40 years and was retired.  The 
veteran complained of almost constant pain in his feet, with 
no redness or swelling.  His toes dug into his shoes.  The 
veteran had special shoes made and wore an elastic stocking 
on the left foot.  He was not taking any medication.  Upon 
examination, the veteran's gait was slow and revealed that he 
had bilateral pes planus and a 10 to 15-degree valgus 
deviation for his feet while walking.  There was a 3-inch 
scar in the top of the proximal talar phalangeal joint of his 
left foot.  His great toe was shorter.  The veteran was 
unable to get up on his heels or toes, or squat.  There was 
slight motion of toe 2 to 5.  He had active motion to 10 
degrees up and down on his right foot and no motion up or 
down on his left foot.  Passively, there was 15 degrees up 
and down on his right.  His nails were slightly thickened and 
his feet were warm and normal to touch with pinprick intact.  
There was slight post-operative edema on the left.  Motion 
was painful on passive motion.  Under both great toes the 
linings of his shoes were worn through three layers.  His 
dorsalis pedis pulses might be 1/4; the posterior tibial 
pulses were not palpable.  The veteran did not have hammer 
toes.  The Achilles tendon was tight and dorsiflexion was 
less than 5 degrees bilaterally.  The veteran's left hallux 
valgus was corrected.  A mild bunion was on the right.  
Diagnoses included history of crushed toes by mortar shells 
while in the Navy, bilateral pes planus, right mild hallux 
valgus, left surgically-corrected hallux valgus, and 
degenerative joint disease of the tarsal bones and calcaneus 
by x-ray.  A handwritten October 1997 addendum indicates that 
pes planus could account for the veteran's foot problems.

By a January 1998 rating decision, the RO granted service 
connection for bilateral pes planus (30 percent disabling) 
and bilateral hallux valgus (10 percent disabling, each).

VA outpatient treatment records from April to September of 
1998 show trace edema to the extremities, decreased medial 
arch, bilaterally; minimal range of motion of the first 
metatarsophalangeal joint (MTPJ), bilaterally; pain on 
palpation and range of motion of the first MPJ, greater on 
the left than the right, and decreased range of motion at the 
interphalangeal joint (IPJ), bilaterally.  Assessments 
included bilateral hallux limitus/rigidus -- 50 percent of 
pain resolving with shoe modification, bilateral pes planus, 
and onychomycosis.  An August 1998 x-ray report of the right 
foot indicates a pes planus deformity which progressively 
worsened with standing, mild spurring of the calcaneus at the 
plantar and posterior aspect, evidence of a posterior talar 
tubercle, and hypertrophic spurring at the superior 
talonavicular joint margin.  There was a minor hallux valgus 
deformity with mild joint space narrowing.
 
The veteran underwent a right foot bunionectomy/osteotomy in 
September 1998.

At an October 1998 VA examination, the veteran reported 
having had a left total knee replacement in the 1980s, a left 
first MTPJ Keller osteotomy in 1997, and a right 
bunionectomy/Keller osteotomy of the first phalanx with a K-
wire in position in September 1998.  An X-ray done at that 
time shows the K-wire in position and lucency present in the 
first metatarsal, probably prosthetic.  The veteran had pain 
especially in the right foot, since it was three weeks post 
op and the K-wire was still present.  He complained that both 
feet hurt, especially in bad weather, and both swelled at the 
end of the day.  The veteran had swelling of both feet at his 
8:00 a.m. examination.  He had difficulty walking, lacked 
endurance, and used analgesics as needed.  The veteran wore 
corrective shoes, which he stated were helpful.  There was 
mild redness with no heat on the right foot.  The left foot 
was edematous from his ankles down to his toes.  The veteran 
stated that it was worse some days more than others due most 
likely to weather or prolonged walking.  The veteran had 
limitation of motion because of the recent surgery and was 
not able to be tested properly. Upon examination, the veteran 
walked with a limp and his right foot was still in an 
orthopedic shoe with a surgical dressing and a K-wire in 
place.  Both feet were flat and his left foot showed a 2 inch 
healed scar over the first metatarsal joint.  There was 1+ 
edema on his entire foot up to the ankle.  The veteran was 
only able to extend his toes to 5 degrees, indicating that it 
hurt when he did it passively.  There was 2 inch healing scar 
on his right foot, which was quite tender to touch.  Any 
amount of range of motion was painful.  The veteran was able 
to walk only about 100 yards, at which point he had pain, 
fatigue, weakness, and lack of endurance, which he attributed 
to his recent surgery.   Before that he used to walk a couple 
of blocks, sit down and rest, and then walk some more.  The 
veteran withdrew on any manipulation of the right foot.  He 
had bilateral edema, but no instability.  The veteran's gait 
was wide based and he limped.  He had an orthopedic shoe on 
the right and was careful not to hit the right foot because 
of the K-wire.  The veteran did have a 15 to 20-degree valgus 
deviation of both feet.  There were no unusual calluses, 
breakdown or unusual shoe wear.  The examiner was unable to 
feel any pedal pulses.  When standing with his feet in the 
valgus position, he was unable to squat, supinate, or 
pronate, or stand on his toes or heels.  X-rays reveal a 
calcaneal spur on his right.  Diagnoses were bilateral pes 
planus, status post left Keller procedure in 1997 of the 
first phalanx and right Keller procedure in 1998, K-wire in 
position.     

VA outpatient treatment records from September 1998 to 
January 1999 indicate weekly follow-up visits following 
surgery to change his dressing.  When seen eight days after 
the surgery he related that his foot was fine.  Examination 
revealed minimal drainage and minimal wound edema.  The K 
wire was left in place.  On follow up, 15 days after the 
surgery, he complained of pain from the K wire on the bedding 
at night.  Examination showed minimal wound edema and he was 
instructed to cut out a card board box to form a foot cradle 
to prevent the sheets from hitting the K wire.  When seen 22 
days following the surgery he again complained of pain from 
the wire hitting his bedding at night.  He stated that his 
foot was feeling fine.  He denied foot pain or complaints.  
The K-wire was removed with a notation that the right hallux 
arthroplasty was progressing well.  He was given instructions 
for a follow-up in three weeks and a return to normal 
shoegear as tolerated.  December 1998 treatment records 
indicate that the incision site on the dorsum of right foot 
was well-healed with no areas of dehiscence.  There was no 
erythema, calor or purulence.  The right hallux was painful 
with dorsal range of motion.  The veteran was given comp 
stockings, measured for shoes and instructed to return to 
normal shoegear as tolerated and to have whirlpool, massage 
and physical therapy to improve range of motion with a 
follow-up in four months.

At an April 1999 VA examination, the veteran complained about 
constant bilateral foot pain and weakness in his foot 
muscles.  He had difficulty walking more than several hundred 
feet due to pain and had stiffness in his feet and ankles.  
His feet swelled, with the left greater than the right.  The 
veteran denied specific heat or redness changes, fatigability 
or giving away of the ankle or foot.  He denied flare-ups of 
foot pain, stating it is essentially the same every day.  
Although he had slightly more pain when the weather was cold 
and after walking more than several hundred feet.  Upon 
examination, the veteran walked with a limp and used a cane 
on the left side for ambulating.  His feet were in a valgus 
type position at a 20-degree angle and his gait was wide 
based.  He was unable to squat, supinate, pronate, or stand 
on his toes or heels.  Both feet showed significant pes 
planus deformity with only one fingerbreath available from 
the plantar arch to the floor bilaterally.  There were two 
well-healed, 2 inch scars overlying the first metatarsal 
joint and significant edema of both feet, with 2+ on the left 
and 1+ on the right, mostly on the dorsum of the foot area.  
Using a standard goniometer, the range of motion of the great 
toe was significantly limited only to 5 degrees of 
dorsiflexion and plantar flexion on the right and to 10 
degrees of dorsiflexion and 0 degrees of plantar flexion on 
the left.  There was a 20-degree valgus deformity of both 
feet without any specific hallux valgus deformity.  There was 
no skin breakdown or unusual callus formation or shoe wear.   
There was no significant weakness of toe extensors and toe 
flexors.  There is no extensor hallucis longus strength on 
the right and minimal on the left.  The veteran wore sport 
stockings up to his knees.  Sensation was intact in both 
feet.  December 1998 X-rays of the right foot showed flat 
foot deformity similar the August 1998 X-ray.  There was 
spurring of the posterior and plantar aspect of the calcaneus 
and naviculocuneiform joints and evidence of an osteotomy at 
the base of the first proximal phalanx without any hallux 
valgus deformity.  The examiner noted significant loss of 
range of motion in the ankles and opined that it was 
definitively related to the veteran's foot condition due to 
altered weight bearing, which resulted in destruction of the 
ankle joint.   Diagnosis for the feet was severe bilateral 
pes planus.  

At his May 1999 Travel Board hearing, the veteran testified 
that he wore orthopedic shoes with cushions, walked sideways 
on the side of his foot with a cane (sometimes two), used a 
wheelchair when shopping, and was still bothered by pain.   
He also related that after the operation the doctor told him 
the pressure of his feet would limit his activities.  After 
the K-wire was removed, the veteran complained it was about 
two months before they looked at his feet again.  The veteran 
also contended that he could only walk on the heel of his 
foot for four months after surgery.

Disability evaluations are determined by application of VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  But, as here, 
an appeal from an initial rating is a separate and distinct 
claim from a claim for an increased rating.  See generally 
Fenderson v. West, 12 Vet. App. 119 (1999).  When assigning 
an initial rating, the rule from Francisco that the present 
level of disability is of primary importance, is not 
applicable.  Fenderson, 12 Vet. App. at 126 (concerning the 
application of "staged" ratings in certain cases in which a 
claim for a higher evaluation stems from an initial grant for 
service connection for the disability at issue).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  The evaluation of the same 
disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14.  Any reasonable doubt regarding a degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3. 

Disabilities of the foot are rated in accordance with 38 
C.F.R. § 4.71a, Diagnostic Codes (DC) 5276-5284.  Pes planus 
is defined as flat feet.  See Buckley v. West, 12 Vet. App. 
76, 79 (1998).  Acquired flatfoot is rated in accordance with 
Diagnostic Code 5276. For a 50 percent evaluation under this 
diagnostic code, there must be a pronounced bilateral 
disorder, with marked pronation (eversion and abduction of 
the foot, raising the lateral edge), extreme tenderness of 
the plantar surfaces of the feet, marked inward displacement 
and severe spasm of the tendo achillis on manipulation, which 
is not improved by orthopedic shoes or appliances.  A 
pronounced unilateral disorder, with the same pathology, 
would result in a 30 percent evaluation.  A severe bilateral 
disorder, with objective evidence of marked deformity 
(pronation, abduction, etc.), with pain on manipulation and 
use accentuated, and with indication of swelling on use, and 
characteristic callosities, would result in a 30 percent 
evaluation.

The RO has granted a 30 percent evaluation under Diagnostic 
Code 5276.  The record clearly shows that the veteran's pes 
planus is severe in degree with pain on manipulation and use 
and some weakness.  However, while accepting that this 
condition is severe, as described in the medical evidence, 
the Board does not find the medical evidence is sufficient to 
support a finding that such pain and weakness is so extreme 
in degree as to be pronounced.  In this regard, the Board 
notes that the veteran denied flare-ups of pain and 
fatigability or giving away of the ankle or foot at the April 
1999 VA examination.  Moreover, there is no medical evidence 
of unusual callus formation or shoe wear, or marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation to be productive of pronounced disability.  
While the veteran's pes planus is severe, his symptoms appear 
to be contemplated by the 30 percent rating currently under 
Diagnostic Code 5276.  A higher evaluation is not supported 
by the objective medical evidence of record.

In reaching this decision, the Board finds that the 
symptomatology reported during the pendency of this appeal 
has remained essentially consistent, with the degree of 
severity supporting an initial evaluation of 30 percent for 
the whole period.  See Fenderson, supra.  A higher than 30 
percent evaluation is not warranted for any period of time 
following the initial grant of service connection so as to 
warrant "staged" ratings due to any change in the level of 
disability.

Accordingly, the Board finds that the preponderance of the 
evidence is against a higher evaluation for bilateral pes 
planus.  Moreover, the Board does not find that the present 
case involves such unusual circumstances so as to render 
impractical the application of the schedular rating criteria.  
The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has reported being retired after 
40 years of employment and has submitted no evidence, such as 
medical or employment records, showing that his service-
connected bilateral pes planus has markedly interfered with 
his employment status beyond that interference contemplated 
by the assigned evaluation, and there is also no indication 
that this disorder has necessitated frequent periods of 
hospitalization during the pendency of this appeal.  As such, 
the Board finds no basis to refer this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd 
v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

In reaching this decision the Board also considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim for a higher 
evaluation, the doctrine is not for application.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Temporary Total Disability Rating

The veteran contends that he is entitled to a TTR for a 
period of convalescence following his right foot 
bunionectomy/osteotomy in September 1998.

A claim for a temporary total convalescent rating is defined 
as a claim for increase, as it is an application for an 
increase in the rate of a benefit being paid under a current 
award.  38 C.F.R. § 3.160(f) (1999).  Accordingly, the claim 
is well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  Since VA has obtained all relevant service and 
private medical records and the veteran has been afforded a 
hearing before a Member of the Board, the Board is satisfied 
that all relevant and available facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107.

A TTR will be assigned without regard to other provisions of 
the rating schedule when it is established by report at 
hospital discharge or outpatient release that entitlement is 
warranted, effective the date of hospital admission or 
outpatient treatment and continuing for a period of one, two, 
or three months from the first day of the month following 
such hospital discharge or outpatient release.   Such total 
rating will be followed by appropriate schedular evaluations.  
Total ratings will be assigned under this section if 
treatment of a service-connected disability resulted in: (1) 
surgery necessitating at least one month of convalescence; 
(2) surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement or the necessity for continued use of a 
wheelchair or crutches, regular weight- bearing being 
prohibited; or (3) immobilization by cast, without surgery, 
of one major joint or more.  38 C.F.R. § 4.30 (a).

In considering the three conditions for a temporary total 
evaluation, the veteran clearly has not met the criteria for 
the last two conditions.  His surgery has not resulted in 
incompletely healed surgical wounds, recent amputation 
stumps, or major joint therapeutic immobilization.  He at no 
time wore a body cast, was confined to his house, or was 
required to use a wheelchair or crutches for a continued 
period of time.  He was not required to be immobilized by 
casting.

The veteran is retired and underwent a right foot 
bunionectomy/osteotomy on September 29, 1998 and was awarded 
service connection for bilateral pes planus and bilateral 
hallux valgus in January 1998.  No immediate postoperative 
complications were noted, and the veteran was released on the 
day of surgery.  The medical evidence supports a finding that 
the veteran's activities were limited during the month 
following surgery.  While the veteran did not exhibit many 
complaints during his follow up visits, his wound was still 
healing, the presence of the K wire limited his activities 
and was the focus of his complaints.  He was required to use 
a foot cradle to prevent hitting his K-wire and returned for 
weekly follow-up visits to have his dressings changed until 
his K-wire was removed on October 21, 1998, 22 days after 
surgery.  At this point the medical evidence reflects that 
there was minimal edema and no other complaints referable to 
the surgery.  December 1998 outpatient records show that the 
veteran had complaints of continuing pain on dorsal range of 
motion.  The records contained instructions for comp 
stockings, measurements for shoes and whirlpool, massage and 
physical therapy to improve his range of motion, but the 
records also reflect that he reported that his foot was 
feeling fine and the site was described as well healed.

In light of the above, the Board finds that the objective 
evidence is in equipoise as to whether the veteran's surgery 
warrants a period of convalescence and that a temporary and 
total rating under 38 C.F.R. § 4.30 for a period of one month 
following the veteran's September 29, 1998, surgery is 
warranted.  The veteran had minimal complaints and the K wire 
was removed in October 1998 with further follow up scheduled 
for three weeks.  By December 1998, when he was again seen, 
the records indicate that the incision site on the right foot 
was well-healed with no areas of dehiscence and no erythema, 
calor or purulence and the veteran was instructed to return 
to normal footgear as tolerated.  Although the veteran was 
still receiving massage, whirlpool and physical therapy in 
January 1999 to improve his range of motion, the need for 
continued convalescence from the operation itself is not 
shown.  Moreover, while the veteran's stated symptoms of pain 
when walking for long periods of time or in cold weather, are 
significant and were considered in evaluating the level of 
his disability for rating purposes they do not support a 
finding that continued convalescence from surgery beyond one 
month, when the K wire was removed, is warranted.  
Accordingly, the Board finds that the evidence supports a one 
month period of convalescence.


ORDER

An initial evaluation in excess of 30 percent for bilateral 
pes planus is denied.

A temporary total convalescent evaluation for one month, and 
no more, following a right foot bunionectomy/osteotomy 
performed in September 1998 is granted, subject to the law 
and regulations governing the payment of VA monetary 
benefits.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals



 

